       Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

                                             :
 UNITED STATES OF AMERICA                    :
                                             :
 v.                                          :
                                             :   CRIMINAL ACTION NO.
                                             :   1:19-CR-278-LMM-JSA
 WAYNE ELLIOTT,                              :
                                             :
                                             :
           Defendant.                        :


                                         ORDER

           This case comes before the Court on the Magistrate Judge’s Report and

Recommendation (“R&R”) [176], recommending that Defendant’s Motion to

Suppress [72], Motion to Suppress Statements [74], and Supplemental Motion to

Suppress [82] be denied. Pursuant to 28 U.S.C. § 636(b)(1), Defendant filed

Objections to the R&R [179]. After due consideration, the Court enters the

following Order:

      I.      BACKGROUND

           On July 24, 2019, Defendant was indicted by a grand jury sitting in the

Northern District of Georgia. Dkt. No. [10]. The indictment charges Defendant

with conspiracy to distribute a controlled substance and attempted possession of

a controlled substance with the intent to distribute. Id. at 1–4. Specifically, the

indictment alleges that Defendant conspired to distribute and attempted

possession of at least 500 grams of methamphetamine. Id.
     Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 2 of 12




      Defendant moved to suppress evidence seized and statements made during

two encounters with officers. Dkt. Nos. [72, 74, 82]. The Court briefly

summarizes the encounters but notes that the Magistrate Judge more fully

describes both in the R&R. See Dkt. No. [176] at 2–8.

      On the night of June 1, 2019, officers received information that a co-

Defendant planned to deliver methamphetamine to Defendant’s home in North

Carolina. Dkt. No. [165] at 14–15. At 1:45 AM on June 2, officers visited the home

and Defendant verbally consented to a limited search of his home. Id. 23–24.

Defendant also allowed the officers to examine two cell phones. Id. at 37–38.

Additionally, the officers asked where Defendant kept the money he planned to

use to pay for the incoming methamphetamine. Id. at 26. In response, Defendant

led the officers to the oven, which held a large bundle of cash. Id. at 29, 128–29.

The officers then seized the bundle of cash, as well as one cell phone that

Defendant identified as the one he used to communicate about drug transactions.

Id. at 29, 37–38. Defendant was not read his Miranda rights at any point during

this encounter. Id. at 10.

      Later, on August 6, 2019, officers arrested Defendant and placed him in the

front seat of a police car as they drove to jail. Id. at 136–37. In the first fifteen

minutes of the ride, Defendant told the arresting officer that he liked him and

was willing to cooperate. Id. at 137. Immediately after these statements, the

officer read Defendant his Miranda rights. Id. at 137–38.




                                            2
    Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 3 of 12




         The Magistrate Judge held an evidentiary hearing on Defendant’s Motions

to Suppress on January 29, 2021. The parties then filed post-hearing briefs, Dkt.

Nos. [172–174], and the Magistrate Judge ultimately recommended that

Defendant’s Motions to Suppress be denied, Dkt. No. [176]. Defendant objected

to the Magistrate Judge’s recommendation. Dkt. No. [179]. The matter is now

ripe for the Court’s review.

   II.      LEGAL STANDARD

         Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate’s Report and

Recommendation for clear error if no objections are filed to the report. 28 U.S.C.

§ 636(b)(1). If a party files objections, however, the district court must determine

de novo any part of the Magistrate Judge’s disposition that is the subject of a

proper objection. Id.; Fed. R. Crim. P. 59(b)(3). As Defendant filed objections, the

Court reviews the Magistrate Judge’s challenged recommendations on a de novo

basis. 28 U.S.C. § 636(b)(1).

   III.     DISCUSSION

         Defendant raises four objections to the R&R. Dkt. No. [179]. He

incorporates his arguments from his earlier Motions to Suppress, Dkt. Nos. [72,

74, 82], so the Court often refers to those Motions. The four objections are that

(1) Defendant was in custody during the June 2, 2019 encounter; (2) his consent

to search was not voluntary; (3) the seizures of his cash and phone were

improper; and (4) he was interrogated during the August 6, 2019 encounter. The

Court addresses each objection in turn.


                                          3
     Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 4 of 12




    A. Custodial Status During Home Encounter

      First, Defendant argues that he was in custody during the June 2, 2019

encounter and should have received Miranda warnings. Dkt. No. [179] ¶ 3. The

Magistrate Judge held that Defendant was not in custody during this encounter.

Dkt. No. [176] at 12.

      Under Miranda, a defendant is in custody when there is a “‘formal arrest or

restraint on freedom of movement’ of the degree associated with a formal arrest.”

California v. Beheler, 463 U.S. 1121, 1125 (1983) (quoting Oregon v. Mathiason,

429 U.S. 492, 495 (1977)). Whether Defendant was in custody “depends on [if]

under the totality of the circumstances, a reasonable man in [his] position would

feel a restraint on his freedom of movement . . . to such extent that he would not

feel free to leave.” United States v. McDowell, 250 F.3d 1354, 1362 (11th Cir.

2001) (citation omitted).

      Under the totality of the circumstances here, Defendant was not in custody

on June 2, 2019. Even though seven to ten officers arrived at Defendant’s home

at 1:45 AM, Dkt. No. [165] at 15–16, 99, “a reasonable person” would have felt “at

liberty to terminate the interrogation and leave.”1 Howes v. Fields, 565 U.S. 499,




1Defendant argues that under J.D.B. v. North Carolina, 564 U.S. 261 (2011), the
proper custodial inquiry is whether an addict or impaired person in Defendant’s
position would feel free to leave since Defendant himself is an addict. Dkt. No.
[174] at 2–3. But Defendant has not cited any cases supporting this contention.
Id. Importantly, “[t]he test is objective: the actual, subjective beliefs of the
defendant and the interviewing officer on whether the defendant was free to leave
are irrelevant.” United States v. Moya, 74 F.3d 1117, 1119 (11th Cir. 1996). The

                                         4
    Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 5 of 12




509 (2012) (citation omitted). Defendant was in his own home, had been told he

was not under arrest, and engaged in a causal and joking conversation with the

officers. See Dkt. No. [165] at 26, 130, 161; see also United States v. Brown, 441

F.3d 1330, 1348–49 (11th Cir. 2006) (explaining that the defendant was not in

custody even though officers confiscated his shoes because the interrogation

occurred in familiar surroundings and the defendant was told he was not under

arrest). Also, no guns were drawn during the encounter. See Dkt. No. [165] at

20–21; see also Moya, 74 F.3d at 1119 (stating that a suspect was not in custody

when handcuffs were not used, no guns were drawn, and he was not told he was

under arrest).

      Furthermore, Defendant’s freedom of movement was not restrained in any

way during the encounter—he even went inside his shed to show an officer his

motorcycle. Cf. United States v. Luna-Encinas, 603 F.3d 876, 882 (11th Cir. 2010)

(finding that the defendant was not in custody even when he was told to sit down

and not speak for five minutes); United States v. Peck, 17 F. Supp. 3d 1345, 1363

(N.D. Ga. 2014) (finding that the defendant was not in custody even though the

defendant’s movements in his home were restricted).

      In sum, the record indicates that the officers who visited Defendants home

never placed him in custody. Accordingly, the Court agrees with the Magistrate




Court finds no indication that J.D.B., which dealt with a juvenile defendant’s age,
has been extended to include impairment by intoxication.

                                         5
    Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 6 of 12




Judge and finds that Defendant was not in custody on June 2, 2019. His objection

to the contrary is OVERRULED.

   B. Voluntariness of Consent

      Second, Defendant contends that his verbal consent to search was

involuntary because he was intoxicated during the June 2, 2019 encounter. Dkt.

No. [179] ¶ 4. The Magistrate Judge held that Defendant’s consent was voluntary.

Dkt. No. [176] at 19–20.

      “In order for consent to a search to be deemed voluntary, it must be the

product of an essentially free and unconstrained choice.” United States v. Garcia,

890 F.2d 355, 360 (11th Cir. 1989) (citation omitted). To determine the

voluntariness of consent, the Court must “assess[] the totality of all the

surrounding circumstances—both the characteristics of the accused and the

details of the interrogation.” Schneckloth v. Bustamonte, 412 U.S. 218, 226

(1973).

      According to the Eleventh Circuit, when a defendant is intoxicated and

consents to a search, the consent was knowing and voluntary if the defendant is

“coherent, . . . able to understand what was happening, and did not appear to be

intoxicated.” United States v. Whaley, 415 F. App’x 129, 134 (11th Cir. 2011); see

also United States v. Figueroa, No. 09-20046-CR, 2010 WL 1413192, at *6 (S.D.

Fla. Apr. 5, 2010) (concluding that consent was voluntary when the defendant

used heroin and Xanax the night before because he was coherent and able to

answer basic questions). In fact, other courts have found consent to be voluntary


                                          6
    Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 7 of 12




when defendants appeared intoxicated. See, e.g., United States v. George, 987

F.2d 1428, 1430–31 (9th Cir. 1993) (finding consent voluntary when the

defendant was in critical condition and consented shortly after regaining

consciousness from a heroin overdose); United States v. Gay, 774 F.2d 368, 376–

77 (10th Cir. 1985) (finding consent voluntary when defendant staggered, slurred

his speech, and leaned on his car to support himself).

      Here, Defendant remained coherent and participated in multiple

conversations with different officers. Dkt. No. [165] at 31, 76. To be sure, there

were some indications that Defendant was impaired: he had been drinking and

using methamphetamine prior to the encounter. Id. at 35, 66. He also drank from

a liquor bottle in front of the officers during the encounter. Id. at 35, 75–76. But

Defendant was still coherent and “able to understand what was happening.”

Whaley, 415 F. App’x at 134. Defendant had the ability to make higher order

cognitive decisions. For example, as the Magistrate Judge correctly noted,

Defendant was worried that someone might overhear his conversation with the

officers and learn of his eagerness to cooperate. See Dkt. Nos. [165] at 37; [176] at

18. Defendant’s “intoxication is a factor to consider, but that fact alone is not

sufficient to undermine his consent.” United States v. Hall, 565 F.2d 917, 921 (5th

Cir. 1978).2



2In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth
Circuit handed down prior to October 1, 1981. Id. at 1209.


                                          7
     Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 8 of 12




      Accordingly, the Court finds that Defendant’s intoxication does not

outweigh his coherence and awareness of the situation. His consent was

voluntary, and the Court agrees with the Magistrate Judge. Defendant’s objection

to the contrary is OVERRULED.

    C. Seizures of Cash and Cell Phone

      Third, Defendant argues that the seizures of the cash and cell phone were

not permissible under the plain view doctrine. Dkt. No. [179] ¶ 5. The Magistrate

Judge held that the seizures were proper under the plain view doctrine. Dkt. No.

[176] at 20.

      “An officer may seize evidence that is in plain view despite the failure to

obtain a search warrant if two elements are satisfied: (1) lawful access to the

object seized, and, (2) the incriminating nature of the object seized is

immediately apparent.” United States v. Hromada, 49 F.3d 685, 690 n.11 (11th

Cir. 1995) (citing Horton v. California, 496 U.S. 128, 136–37 (1990)).

      Specifically, Defendant objects to seizure of all the cash because the

officers alleged only $10,800 was drug money, but they seized $29,420. Dkt. No.

[179] ¶ 5.3 Defendant does not cite any cases supporting his proposition that only

the exact amount of cash to be used in an upcoming drug deal can be seized. See

Dkt. Nos. [174] at 9–11; [179] ¶ 5. Furthermore, Defendant himself led officers to



3The Magistrate Judge did not specifically address this issue. But the Court
nevertheless agrees with his conclusion because Defendant has not raised a valid
basis to disagree with his decision.


                                          8
    Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 9 of 12




the oven, where the cash—all together—was found. Dkt. No. [165] at 61–62. By

arguing that the officers should have undone the bundles of cash to count out

exactly $10,800, Defendant “is attempting to place a higher burden on the

government than is necessary for application of the plain view exception.” United

States v. Rodriguez-Alejandro, 664 F. Supp. 2d 1320, 1346 (N.D. Ga. 2009)

(explaining that the seizure of four cell phones was proper even though officers

did not know if all four belonged to the defendant). Here, “the incriminating

nature of the currency[,]” including each bundle, “was immediately apparent.”

United States v. Chandler, 437 F. App’x 420, 428 (6th Cir. 2011); see also United

States v. Jaimez, 15 F. Supp. 3d 1338, 1343–44 (N.D. Ga. 2013) (stating that the

incriminating nature of packaged cash seized in plain view in connection with a

drug investigation was readily apparent).

      The Court also agrees with the Magistrate Judge that the seizure of

Defendant’s cell phone was proper under the plain view doctrine because cell

phones are “known tool[s] of the drug trade.” United States v. Nixon, 918 F.2d

895, 900 (11th Cir. 1990). Additionally, the incriminating nature of the cell phone

was apparent after the wiretap provided evidence of Defendant’s involvement in

upcoming drug transactions. See Jaimez, 15 F. Supp. 3d at 1343 (finding the

incriminatory nature of cell phones readily apparent when a wiretap provided

evidence of drug transactions).




                                        9
    Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 10 of 12




      Therefore, the Court finds that the seizures of Defendant’s bundle of cash

and cell phone were proper under the plain view doctrine. Defendant’s objection

to the contrary is OVERRULED.

   D. Interrogation Status During Arrest

      Last, it is undisputed that Defendant was in custody during the August 6,

2019 encounter. Dkt. No. [176] at 12. However, Defendant argues that the

encounter was an interrogation under Miranda because the officer’s action of

placing Defendant in the front seat of the squad car—rather than the back seat—

was designed to elicit statements from Defendant. Dkt. No. [179] ¶ 6. The

Magistrate Judge held that Defendant was not interrogated under Miranda

during this encounter. Dkt. No. [176] at 13.

      “The term ‘interrogation’ under Miranda refers not only to express

questions, but also to any words or actions on the part of the police (other than

those normally attendant to arrest and custody) that the police should know are

reasonably likely to elicit an incriminating response from the suspect.” Rhode

Island v. Innis, 446 U.S. 291, 301 (1980).

      Here, Defendant voluntarily spoke of his desire to work with the arresting

officer. Dkt. No. [165] at 137; see United States v. Suggs, 755 F.2d 1538, 1541 (11th

Cir. 1985) (“Voluntary incriminating statements . . . not made in response to an

officer’s questioning are freely admissible.” (citing Miranda v. Arizona, 384 U.S.

436, 478 (1966))). In fact, as soon as Defendant spoke, the officer immediately

interrupted and read Defendant his Miranda rights. Dkt. No. [165] at 137–38.


                                         10
    Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 11 of 12




The Court does not find that the simple act of placing Defendant in the front seat

was designed to elicit statements.

      Accordingly, the Court agrees with the Magistrate Judge that Defendant

was not interrogated during the August 6, 2019 encounter. Defendant’s objection

to the contrary is OVERRULED.

      The Court therefore ADOPTS the R&R as the Order of the Court and

DENIES Defendant’s Motions [72, 74, 82].

   IV.   CONCLUSION

      The Magistrate Judge’s R&R [176] is ADOPTED as the Order of this Court

and Defendant’s Objections are OVERRULED. Defendant’s Motion to Suppress

[72], Motion to Suppress Statements [74], and Supplemental Motion to Suppress

[82] are DENIED.

      The trial in this action is hereby set to begin on Thursday, November 4,

2021 at 1:30 P.M. in Courtroom 2107. The pretrial conference will be held on

Friday, October 29, 2021 at 10:00 A.M. in Courtroom 2107. By noon on Friday,

October 15, 2021, the parties are to file the following: motions in limine and

proposed voir dire questions. By noon on Friday, October 15, 2021, the

Government must file a brief summary of the indictment that the parties can rely

on for voir dire. By noon on Friday, October 22, 2021, the parties are to file

responses to motions in limine and any objections and to those items listed

above.




                                         11
    Case 1:19-cr-00278-LMM-JSA Document 180 Filed 08/04/21 Page 12 of 12




      Excludable time is allowed through November 4, 2021, pursuant to 18

U.S.C. § 3161 (h)(7)(A) and (B)(iv), to give counsel for Defendant and the

Government the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence. The Court finds that the ends of justice

served outweigh the best interest of the public and the Defendant in a speedy trial

and are consistent with both the best interest of the public and individual justice

in this matter.



      IT IS SO ORDERED this 4th day of August, 2021


                                       _____________________________
                                       Leigh Martin May
                                       United States District Judge




                                         12
